Citation Nr: 1708040	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for severe gout with crippling arthritis, claimed as a residual of exposure to Agent Orange or mustard gas.

2.  Entitlement to service connection for heart disease, claimed as a residual of exposure to Agent Orange or mustard gas.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The Veteran must be afforded a Travel Board hearing before his claims may be adjudicated.  A brief procedural history is included.

In December 2010, the Veteran was afforded a Travel Board hearing where he presented testimony before a Veterans Law Judge (VLJ) at the RO.  The VLJ who conducted the December 2010 hearing is retired from the Board.  VA regulations require that the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707.

In September 2011, the Board denied entitlement to service connection for severe gout with crippling arthritis and remanded the claim for entitlement to service connection for heart disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the parties filed a Joint Motion for Partial Remand (Joint Motion) and agreed to vacate the Board's decision insofar as it denied entitlement to service connection for gout.  In an August 2012 order, the Court granted the Joint Motion.  The Board subsequently remanded the claims in April 2013 for further development.

Subsequently, there is an indication that another Board hearing was to be scheduled in 2015, but it did not go forward.  A February 2017 appellate brief confirms the Veteran's intention for a hearing request and indicates that he has a request pending from the November 2011 substantive appeal (VA Form 9) for a Travel Board hearing.  In light of the Veteran's request, along with the fact that the VLJ who conducted the December 2010 Travel Board hearing is no longer available to decide the appeal, his claims must be remanded to afford him the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

